UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22125 JAVELIN EXCHANGE-TRADEDTRUST (Exact name of registrant as specified in charter) 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Address of principal executive offices) (Zip code) Brinton W. Frith President 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-609-356-0800 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 ITEM 1. Schedule of Investments JETS Contrarian Opportunities Index Fund September 30, 2010 (Unaudited) Number of shares Value Common Stocks - 99.2% (percentage of net assets) Consumer Discretionary - 30.4% Auto Components - 0.7% American Axle & Manufacturing Holdings, Inc.(a) $ Diversified Consumer Services - 3.2% Apollo Group, Inc., Class A(a) Career Education Corp.(a) Corinthian Colleges, Inc.(a) ITT Educational Services, Inc.(a) Hotels, Restaurants & Leisure - 5.5% CEC Entertainment, Inc.(a) Cracker Barrel Old Country Store, Inc. Denny's Corp.(a) Domino's Pizza, Inc.(a) Life Time Fitness, Inc.(a) Red Robin Gourmet Burgers, Inc.(a) Shuffle Master, Inc.(a) Household Durables - 0.7% Whirlpool Corp. Internet & Catalog Retail - 0.9% Expedia, Inc. Media - 1.5% Mediacom Communications Corp.(a) Sinclair Broadcast Group, Inc., Class A(a) Multiline Retail - 3.2% Dillard's, Inc. Nordstrom, Inc. Stage Stores, Inc. Target Corp. Specialty Retail - 13.2% AnnTaylor Stores Corp.(a) Best Buy Co., Inc. CarMax, Inc.(a) Coach, Inc. DSW Inc., Class A(a) Fossil, Inc.(a) Genesco, Inc.(a) Herbalife Ltd. Hibbett Sports, Inc.(a) Limited Brands, Inc. PEP Boys-Manny Moe & Jack Signet Jewelers Ltd.(a) The Children's Place Retail Stores, Inc.(a) The Dress Barn, Inc.(a) The Finish Line, Inc., Class A Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 1.5% Oxford Industries, Inc. Quiksilver, Inc.(a) Total Consumer Discretionary Energy - 0.8% Oil, Gas & Consumable Fuels - 0.8% Sunoco, Inc. Total Energy Financials - 8.7% Capital Markets - 1.5% BGC Partners, Inc. GFI Group, Inc. Consumer Finance - 2.4% Cash America International, Inc. Nelnet, Inc., Class A Portfolio Recovery Associates, Inc.(a) Diversified Financial Services - 0.8% IntercontinentalExchange, Inc.(a) Insurance - 4.0% FBL Financial Group, Inc., Class A HCC Insurance Holdings, Inc. National Financial Partners Corp.(a) National Interstate Corp. Selective Insurance Group, Inc. Total Financials Health Care - 14.0% Biotechnology - 0.8% Cephalon, Inc.(a) Health Care Equipment & Supplies - 2.3% Integra LifeSciences Holdings Corp.(a) Orthofix International N.V.(a) The Cooper Companies, Inc. Health Care Providers & Services - 8.3% AMERIGROUP Corp.(a) Cardinal Health, Inc. Community Health Systems, Inc.(a) Coventry Health Care, Inc.(a) Health Management Associates, Inc., Class A(a) Health Net, Inc.(a) Healthways, Inc.(a) Humana, Inc.(a) LifePoint Hospitals, Inc.(a) Psychiatric Solutions, Inc.(a) UnitedHealth Group, Inc. Pharmaceuticals - 2.6% Endo Pharmaceuticals Holdings, Inc.(a) Omnicare, Inc. ViroPharma, Inc.(a) Total Health Care Industrials - 14.5% Aerospace & Defense - 1.4% Lockheed Martin Corp. Smith & Wesson Holding Corp.(a) Air Freight & Logistics - 0.7% Forward Air Corp. Airlines - 1.6% JetBlue Airways Corp.(a) Southwest Airlines Co. Commercial Services & Supplies - 2.9% Ceradyne, Inc.(a) Consolidated Graphics, Inc.(a) M&F Worldwide Corp.(a) R.R. Donnelley & Sons Co. Construction & Engineering - 0.8% KBR, Inc. Electrical Equipment - 0.8% General Cable Corp.(a) Machinery - 3.1% Joy Global, Inc. Kaydon Corp. NACCO Industries, Inc., Class A Oshkosh Corp.(a) Professional Services - 2.4% Administaff, Inc. Corporate Executive Board Co. Huron Consulting Group, Inc.(a) Road & Rail - 0.8% Ryder System, Inc. Total Industrials Information Technology - 24.5% Communications Equipment - 5.0% Anaren, Inc.(a) Cisco Systems, Inc.(a) Comtech Telecommunications Corp. InterDigital, Inc.(a) Riverbed Technology, Inc.(a) Tellabs, Inc. Computers & Peripherals - 0.6% SanDisk Corp.(a) Electronic Equipment, Instruments & Components - 2.3% Corning, Inc. Insight Enterprises, Inc.(a) Micron Technology, Inc.(a) Internet Software & Services - 1.8% Liquidity Services, Inc.(a) ValueClick, Inc.(a) IT Services - 4.9% CSG Systems International, Inc.(a) Global Cash Access Holdings, Inc.(a) NetApp, Inc.(a) NeuStar, Inc., Class A(a) SRA International, Inc., Class A(a) Unisys Corp.(a) Semiconductors & Semiconductor Equipment - 6.3% ATMI, Inc.(a) Diodes, Inc.(a) Entegris, Inc.(a) Fairchild Semiconductor International, Inc.(a) Lam Research Corp.(a) Marvell Technology Group Ltd.(a) National Semiconductor Corp. Texas Instruments, Inc. Software - 3.6% CA, Inc. Kenexa Corp.(a) Salesforce.com, Inc.(a) Smith Micro Software, Inc.(a) Total Information Technology Materials - 3.9% Chemicals - 2.4% Ashland, Inc. Ferro Corp.(a) Rockwood Holdings, Inc.(a) Paper & Forest Products - 1.5% Domtar Corp. International Paper Co. Total Materials Telecommunication Services - 2.4% Diversified Telecommunication Services - 1.6% AT&T, Inc. Qwest Communications International, Inc. Wireless Telecommunication Services - 0.8% MetroPCS Communications, Inc.(a) Total Telecommunication Services Total Common Stocks (Cost $3,354,179) Face Value Short-Term Instruments - 0.3% Time Deposit - 0.3% $ Brown Brothers Harriman 0.03%, 10/01/10 Total Short-Term Instruments (Cost $11,923) Total Investments - 99.5% (Cost $3,366,102) (b) $ Other assets, less cash and liabilities - 0.5% Net Assets - 100.0% $ (a)Non-income producing security. (b) At September 30, 2010, the aggregate cost of investments for Federal income tax purposes was $3,366,102.The net unrealized appreciation was $89,687, which consisted of aggregate gross unrealized appreciation of $158,848 and aggregate gross unrealized depreciation of $69,161. A description of the valuation policy and a listing of other significant accounting policies are available in the most recent shareholder report. Sector Breakdown (% of the Fund's Net Assets) as of September 30, 2010 Consumer Discretionary Information Technology Industrials Health Care Financials Materials Telecommunication Services Energy ITEM 1. Schedule of Investments (Continued) JETS Dow Jones Islamic Market International Index Fund September 30, 2010 (Unaudited) Number of shares Value Common Stocks - 97.7% (percentage of net assets) Consumer Discretionary - 4.1% Auto Components - 0.5% Denso Corp. $ Media - 0.3% Reed Elsevier Plc, ADR Specialty Retail - 1.5% Hennes & Mauritz AB Inditex S.A. Textiles, Apparel & Luxury Goods - 1.8% Adidas AG(a) Compagnie Financière Richemont S.A. 54 Fast Retailing Co. Ltd. Li & Fung Ltd. Total Consumer Discretionary Consumer Staples - 2.2% Household Products - 1.4% Kao Corp. Reckitt Benckiser Group Plc Personal Products - 0.8% L'Oreal S.A. Total Consumer Staples Energy - 22.9% Oil, Gas & Consumable Fuels - 22.9% BG Group Plc BP Plc, ADR Cameco Corp. Canadian Natural Resources Ltd. Cenovus Energy Inc. CNOOC Ltd., ADR EnCana Corp. ENI SpA, ADR Imperial Oil Ltd. Origin Energy Ltd. Petroleo Brasileiro S.A., ADR Reliance Industries Ltd., GDR(b) Sasol Ltd., ADR StatoilHydro ASA, ADR Suncor Energy Inc. Talisman Energy Inc. Total S.A., ADR Tullow Oil Plc Woodside Petroleum Ltd. Total Energy Health Care - 19.1% Biotechnology - 0.5% CSL Ltd. Health Care Equipment & Supplies - 0.4% Cie Générale d'Optique Essilor International S.A., ADR Pharmaceuticals - 18.2% Astellas Pharma Inc. AstraZeneca Plc, ADR Daiichi Sankyo Co. Ltd. GlaxoSmithKline Plc, ADR Novartis AG, ADR Novo Nordisk A/S, ADR Roche Holding AG Sanofi-Aventis S.A., ADR Shire Plc Takeda Pharmaceutical Co. Ltd. Total Health Care Industrials - 9.7% Construction & Engineering - 0.8% Larsen & Toubro Ltd., GDR Electrical Equipment - 3.0% ABB Ltd., ADR(a) Alstom S.A. Schneider Electric S.A. Vestas Wind Systems A/S(a) Industrial Conglomerates - 3.6% Koninklijke Philips Electronics NV Siemens AG, ADR Machinery - 1.4% Fanuc Ltd. Komatsu Ltd. Road & Rail - 0.9% Canadian National Railway Co. Total Industrials Information Technology - 15.6% Communications Equipment - 2.7% Nokia OYJ, ADR Research In Motion Ltd.(a) Telefonaktiebolaget LM Ericsson, ADR Electronic Equipment, Instruments & Components - 2.8% FUJIFILM Holdings Corp. HON HAI Precision Industry Co. Ltd., GDR Kyocera Corp., ADR Murata Manufacturing Co. Ltd. 85 Nidec Corp. SECOM Co. Ltd. IT Services - 1.1% Infosys Technologies Ltd., ADR Office Electronics - 1.6% Canon Inc., ADR Semiconductors & Semiconductor Equipment - 6.0% ASML Holding N.V. Samsung Electronics Co. Ltd., GDR, Reg S Taiwan Semiconductor Manufacturing Co. Ltd., ADR Tokyo Electron Ltd. Software - 1.4% SAP AG, ADR Total Information Technology Materials - 18.2% Chemicals - 3.6% Air Liquide S.A. Potash Corp. of Saskatchewan Inc. Shin-Etsu Chemical Co. Ltd. Syngenta AG, ADR Metals & Mining - 14.6% Agnico-Eagle Mines Ltd. Anglo American Plc, ADR AngloGold Ashanti Ltd., ADR Barrick Gold Corp. BHP Billiton Ltd., ADR BHP Billiton Plc, ADR Cia Siderurgica Nacional S.A., ADR Goldcorp Inc. Impala Platinum Holdings Ltd. Kinross Gold Corp. Newcrest Mining Ltd. POSCO, ADR Vale S.A., ADR Total Materials Telecommunication Services - 5.9% Diversified Telecommunication Services - 1.4% Singapore Telecommunications Ltd. TeliaSonera AB Tencent Holdings Ltd. Wireless Telecommunication Services - 4.5% America Movil S.A.B. de C.V., ADR China Mobile Ltd., ADR MTN Group Ltd. NTT DoCoMo Inc., ADR Total Telecommunication Services Total Common Stocks (Cost $2,379,478) Total Investments - 97.7% (Cost $2,379,478) (c) $ Other assets, less cash and liabilities - 2.3% Net Assets - 100.0% $ (a) Non-income producing security. (b)Security is exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers.This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (c)At September 30, 2010, the aggregate cost of investments for Federal income tax purposes was $2,379,478.The net unrealized depreciation was $18,800, which consisted of aggregate gross unrealized appreciation of $156,308 and aggregate gross unrealized depreciation of $175,108. ADR – American Depositary Receipt GDR – Global Depositary Receipt Reg S – Regulation S security.Regulation S governs offers and sales made outside the United States without registration under the Securities and Exchange Act of 1933. A description of the valuation policy and a listing of other significant accounting policies are available in the most recent shareholder report. Country Breakdown (% of the Fund's Net Assets) as of September 30, 2010 Britain Canada Switzerland Japan France Australia Germany South Korea Taiwan Brazil India Hong Kong Sweden South Africa Mexico Italy Denmark Netherlands Finland Norway Singapore Spain Ireland China Other ITEM 1. Schedule of Investments (Continued) Notes to Schedules of Investments (Unaudited) Fair Value of Financial Instruments GAAP defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, under current market conditions. GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted quoted prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable. Based on the valuation inputs, the securities or other investments are tiered into one of three levels. Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 – Prices are determined using quoted prices in an active market for identical assets. Level 2 – Prices are determined using other significant observable inputs. Observable inputs are inputs that other market participants may use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3 – Prices are determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The following is a summary of the tiered valuation input levels, as of September 30, 2010. The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon actual sale of those investments. JETS Contrarian Opportunities Index Fund Category Level 1 Level 2 Level 3 Value at 9/30/2010 Common Stocks: Consumer Discretionary $ $
